Case: 14-40410      Document: 00512871314         Page: 1    Date Filed: 12/16/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-40410
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 16, 2014
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

JUAN ANDRES BOCANEGRA-SANCHEZ,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:13-CR-1821-1


Before KING, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Appealing the judgment in a criminal case, Juan Andres Bocanegra-
Sanchez raises an argument that he concedes is foreclosed by United States v.
Morales-Mota, 704 F.3d 410, 412 (5th Cir.), cert. denied, 133 S. Ct. 2374 (2013).
In Morales-Mota, this court rejected the argument that the Texas offense of
“burglary of a habitation” is broader than the generic, contemporary definition
of “burglary of a dwelling” under U.S.S.G. § 2L1.2(b)(1)(A)(ii) because it defines


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-40410   Document: 00512871314     Page: 2   Date Filed: 12/16/2014


                                No. 14-40410

the “owner” of a habitation as a person with a “greater right to possession of
the property than the actor.” Id. (quoting Tex. Penal Code § 1.07(a)(35)(A)).
Accordingly, the unopposed motion for summary disposition is GRANTED, and
the judgment of the district court is AFFIRMED.




                                      2